Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed March 30, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2022 has been entered.
 
Notice of Non-responsive Amendment
	Applicant’s reply filed on 03/30/2022 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): 
	MPEP § 804(I)(B)(1) states:
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.

	In response to the nonstatutory double patenting (NSDP) rejections set forth in the previous Office action, Applicant requested the NSDP rejections be held in abeyance. See page 12 of Applicant’s reply. Applicant failed to provide a showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321. Accordingly, per guidance of MPEP § 804(I)(B)(1), Applicant’s reply is not fully responsive to the prior Office Action. While it would be proper to reject entry of the present amendment for noncompliance, it is instead respectfully offered as a reminder that Applicant must reply to every ground of objection and rejection, as required by 37 CFR 1.111(b), in order to avoid the issuance of a Notice of Non-responsive Amendment which would delay prosecution and potentially have an adverse effect on any patent term adjustment should the claims proceed to issue.

Claim Amendments
	Applicant’s amendment to the claims, filed 03/30/2022, is acknowledged.
	Claims 2-9, 11-17, 19-22, 24-40, 42-51, 53-57 are cancelled.
	Claims 1 and 10 are amended.
	Claims 58-64 are newly added.
	Claims 1, 10, 18, 23, 41, 52, 58-64 are pending.
	Claims 23, 41, and 52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
	Claims 1, 10, 18, 58-64 are under examination.

Election/Restrictions
	The following is a summary of the election/restriction requirements presently in effect over the instant application:
	Applicant has elected without traverse the invention of Group I, drawn to a transgenic animal comprising a human TTR sequence, in the reply filed on 02/15/2021.
	Applicant has elected without traverse the species wherein the entire TTR coding sequence of the endogenous TTR locus has been deleted and replaced with the corresponding human TTR sequence, in the reply filed on 02/15/2021.
	See Requirement for Restriction/Election mailed 12/15/2020.

	
Priority
	The instant application 16/145,859 was filed on 09/28/2018, claiming Domestic Benefit of Provisional Applications 62/565,980 filed 09/29/2017; 62/679,142 filed 06/01/2018; and 62/720,292 filed 08/21/2018.
	SEQ ID NO: 90 lacks sufficient written support in U.S. Provisional Application 62/565,980 filed 09/29/2017. Sufficient written support for SEQ ID NO: 90 is found in U.S. Provisional Application U.S. 62/679,142 filed 06/01/2018. Accordingly, claims 59 and 63 have an effective filing date of 06/01/2018. Claims 1, 10, 18, 58, 60-62, and 64 have an effective filing date of 09/29/2017.

Information Disclosure Statement
The information disclosure statements (IDS) filed 03/30/2022 and 04/06/2022 have been considered.

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 10/01/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 18, 58-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is newly applied.
In claim 1, the term “higher”, in the phrase “wherein serum human TTR levels in the mouse are higher than serum human TTR levels in a mouse that is heterozygous for the genetically modified endogenous Ttr locus”, is a relative term which renders the claim indefinite. The term “higher” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, the claims fail to clearly indicate the actual serum human TTR levels required by the claims, and therefore and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claims 10, 18, 58-64 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1, 10, 18, 58-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	This rejection is newly applied.
	This is a lack of written description rejection.
	The claims are directed to a transgenic mouse homozygous for a humanized TTR locus in which the region of the endogenous TTR locus from the TTR start codon to the TTR stop codon has been deleted and replaced with the corresponding human TTR sequence. The claims further recite that said homozygous mouse is to possess the function property of higher serum human TTR levels as compared to a mouse that is heterozygous for the humanized TTR locus (see claim 1, “wherein serum human TTR levels in the mouse are higher than serum human TTR levels in a mouse that is heterozygous for the genetically modified endogenous Ttr locus”).
	An adequate written description of a genetically modified TTR locus that achieves higher serum human TTR levels in mice homozygous for the genetic modification relative to mice heterozygous for the genetic modification, as recited by the claims, requires more than a mere statement that it is part of the invention and reference to a potential method for generating it. What is required is a description of the reagents required to do so and the structure of the genetic modification. It is not sufficient to define a genetically modified TTR locus solely by its desired biological property, i.e. higher serum human TTR levels in mice homozygous for the genetic modification relative to mice heterozygous for the genetic modification, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any genetic modification and reagents (such as TALEN or ZFN pairs or gRNAs) that are capable of causing the desired genetic modification and functional property. Also, naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, claiming all genetic modifications of the TTR locus that possess the desired functional property without defining what means will do is not in compliance with the description requirement. 
	The working examples instant application demonstrates that a transgenic mouse homozygous for a humanized TTR locus in which the region of the endogenous TTR locus from the TTR start codon to the TTR stop codon has been deleted and replaced with the corresponding human TTR sequence, as recited by the claims, would possess a functional property opposite to that required by the claims. That is, the instant application discloses that the homozygous transgenic mouse, as claimed, would possess lower serum human TTR levels as compared to a mouse that is heterozygous for the humanized TTR locus. Examples 1-3 of the instant application (pages 98-109 of the specification) are directed to a humanized TTR locus in which the region of the endogenous TTR locus from the TTR start codon to the TTR stop codon has been deleted and replaced with the corresponding human TTR sequence, as recited in the claims. Page 104 and Table 4 expressly disclose that “[m]ice heterozygous for hTTR and mTTR (TTR-WT7576/WT and TTR-WT7577/WT) had increased circulating hTTR, possibly due to increased stability from heteromeric (e.g., cross-TTR species) interaction”. In other words, the specification demonstrates reduced serum levels of human TTR in homozygous mice relative to heterologous mice, which contradicts the intended/desired functional property recited by the claims.
	Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that Applicant is in possession of a transgenic mouse homozygous for a humanized TTR locus in which the region of the endogenous TTR locus from the TTR start codon to the TTR stop codon has been deleted and replaced with the corresponding human TTR sequence and which possess the functional property of higher serum human TTR levels as compared to a mouse that is heterozygous for the humanized TTR locus, at the time the application was filed.

	Claims 1, 10, 18, 58-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	This rejection is newly applied.
	This is a new matter rejection.
	Claim 1 recites “wherein serum human TTR levels in the mouse are higher than serum human TTR levels in a mouse that is heterozygous for the genetically modified endogenous Ttr locus”. Sufficient written support for this limitation is not found in the disclosure as originally filed. The working examples instant application demonstrates that a transgenic mouse homozygous for a humanized TTR locus in which the region of the endogenous TTR locus from the TTR start codon to the TTR stop codon has been deleted and replaced with the corresponding human TTR sequence, as recited by the claims, would possess a functional property opposite to that required by the claims. That is, the instant application discloses that the homozygous transgenic mouse, as claimed, would possess lower serum human TTR levels as compared to a mouse that is heterozygous for the humanized TTR locus. Examples 1-3 of the instant application (pages 98-109 of the specification) are directed to a humanized TTR locus in which the region of the endogenous TTR locus from the TTR start codon to the TTR stop codon has been deleted and replaced with the corresponding human TTR sequence, as recited in the claims. Page 104 and Table 4 expressly disclose that “[m]ice heterozygous for hTTR and mTTR (TTR-WT7576/WT and TTR-WT7577/WT) had increased circulating hTTR, possibly due to increased stability from heteromeric (e.g., cross-TTR species) interaction”. In other words, the specification demonstrates reduced serum levels of human TTR in homozygous mice relative to heterologous mice, which contradicts the intended/desired functional property recited by the claims. Accordingly, the claims are directed to new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. “Inconsistency between hepatic expression and serum concentration of transthyretin in mice humanized at the transthyretin locus” Genes to Cells (2008) 13, 1257–1268, of record in IDS; Ristevski, Sika “Making Better Transgenic Models: Conditional, Temporal, and Spatial Approaches” MOLECULAR BIOTECHNOLOGY, Vol. 29, pages 153-163, 2005, of record in IDS; Teng et al. “Amyloid and Nonfibrillar Deposits in Mice Transgenic for Wild-Type Human Transthyretin: A Possible Model for Senile Systemic Amyloidosis” LABORATORY INVESTIGATION, Vol. 81, No. 3, p. 385-396, 2001, of record in IDS; Buxbaum et al. “Animal models of human amyloidoses: Are transgenic mice worth the time and trouble?” FEBS Letters 583 (2009) 2663–2673, of record in IDS; Birling et al. “Modeling human disease in rodents by CRISPR/Cas9 genome editing” Mamm Genome July 2017, 28:291–301, of record in IDS; and Olsson et al. “A possible role for miRNA silencing in disease phenotype variation in Swedish transthyretin V30M carriers” BMC Medical Genetics 2010, 11:130, 7 pages.
This rejection is reiterated for the same reasons set forth in the previous Office action. A response to Applicant’s traversal follows this rejection.
This rejection is reiterated for the same reasons set forth in the previous Office action mailed 04/27/2021. In this case, Applicant amended independent claim 1 to recite limitations previously presented and examined in now cancelled claims 2-9, 20-22. A response to Applicant’s traversal follows this reiterated rejection below.
Zhao discloses a mouse model wherein a mouse comprising in its genome a genetically modified endogenous TTR locus comprising a human TTR cDNA. That is, Zhao discloses that the human TTR sequence comprising only TTR coding sequences (“cDNA”), as opposed to both TTR coding sequence and non-coding sequence. See Abstract; see Figure 1 on page 1258.
Prior to the effective filing date of the instantly claim invention, Ristevski is considered relevant prior art for teaching important considerations the artisan should take into account when designing transgenic animal models. In particular, Ristevski teaches “the inclusion of intronic sequences [i.e. non-coding sequences] into expression constructs results in enhanced RNA 3' processing and accumulation of mature cytoplasmic RNA” and “regulatory sequences have been identified within introns that enhance tissue-specific transcription” (page 158, col. 1).
Prior to the effective filing date of the instantly claim invention, Teng is considered relevant prior art for teaching a mouse model wherein a mouse comprises within its genome an expression construct comprising the entire human TTR gene. That is, Teng teaches that the human TTR sequence comprises both TTR coding sequence and non-coding sequence. Examiner notes that insertion of the expression construct into the mouse genome was not site-specific. See Abstract and Figure 1 on page 386. See also pages 392-393, joining paragraph.
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a human TTR sequence comprising only TTR coding sequence, as taught by Zhao, with a human TTR sequence comprising both TTR coding sequence and non-coding sequence, as taught by Ristevski and Teng, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to substitute a human TTR sequence comprising only TTR coding sequence, as taught by Zhao, with a human TTR sequence comprising both TTR coding sequence and non-coding sequence, as taught by Ristevski and Teng, because (1) Ristevski teaches that the inclusion of intronic sequences (i.e. non-coding sequences) into expression constructs results in enhanced RNA 3' processing and accumulation of mature cytoplasmic RNA (i.e. increased transcriptional efficiency) and (2) in order to arrive at a mouse model comprising an humanized TTR loci with increased similarity to human TTR gene (see Ristevski, Abstract, “Over the last decade transgenic mouse models have become a common experimental tool for unraveling gene function. During this time there has been a growing expectation that transgenes resemble the in vivo state as much as possible”).
Zhao teaches wherein the human TTR sequence is operably linked to the endogenous mouse TTR promoter, which resulted in the human TTR sequence being expressed in a similar pattern to the mouse endogenous TTR gene in terms of tissue-specific expression. See page 1258, col. 2, “We showed that the replaced human TTR cDNA is expressed in a similar pattern to the mouse endogenous Ttr gene in terms of tissue-specific expression”; page 1264, first paragraph, “Human TTR cDNA in the replaced allele is expressed in the same tissues, including the liver, choroid plexus and eyes, as those in which the mouse endogenous Ttr gene is expressed. These results suggest that the promoter/enhancer of the mouse Ttr gene can direct the correct tissue-specific expression of inserted human TTR cDNA in the replaced allele, even though the insertion site is located in the first exon near to the transcription initiation site”.
Prior to the effective filing date of the instantly claimed invention, Buxbaum is considered relevant prior art for teaching important considerations the artisan should take into account when designing animal models of human amyloidoses (see Absttact), including animal models of transthyretin (TTR) amyloidoses (see Second 2.6 starting on page 2667). In particular, Buxbaum teaches ‘[i]deally one would like the precursor to be driven by its endogenous promoter so that its tissue expression reflects what occurs in vivo with respect to known physiologic and environmental influences (so called ‘‘construct validity”)’ (page 2666).
With respect to the limitation wherein the endogenous TTR 5’ untranslated region (UTR) has not been deleted and replaced with the corresponding human TTR sequence, Zhao inserts the human TTR sequence into exon 1 of the endogenous mouse TTR sequence (see Figure 1). Therefore, the endogenous mouse 5’ untranslated region, which comprises the endogenous promoters/enhancers, has not been deleted and replaced with the corresponding human TTR sequence. Zhao teaches that the inserting the human TTR sequence at that location results in a similar expression pattern to the mouse endogenous TTR gene in terms of tissue-specific expression. See page 1258, col. 2, “We showed that the replaced human TTR cDNA is expressed in a similar pattern to the mouse endogenous Ttr gene in terms of tissue-specific expression”; page 1264, first paragraph, “Human TTR cDNA in the replaced allele is expressed in the same tissues, including the liver, choroid plexus and eyes, as those in which the mouse endogenous Ttr gene is expressed. These results suggest that the promoter/enhancer of the mouse Ttr gene can direct the correct tissue-specific expression of inserted human TTR cDNA in the replaced allele, even though the insertion site is located in the first exon near to the transcription initiation site”. Furthermore, Buxbaum teaches ‘[i]deally one would like the precursor to be driven by its endogenous promoter so that its tissue expression reflects what occurs in vivo with respect to known physiologic and environmental influences (so called ‘‘construct validity”)’ (page 2666).
	With respect to the limitation wherein the region of the TTR endogenous TTR locus from the TTR start codon to the TTR stop codon has been deleted and replaced with the corresponding human TTR sequence, Zhao replaces the endogenous mouse TTR sequence with the human TTR sequence by inserting the human TTR sequence into exon 1 of the endogenous mouse TTR sequence, thereby concomitantly knocking-out the endogenous mouse TTR sequence and knocking-in the human TTR sequence. See Figure 1 on page 1258. Zhao does not disclose that the replacement of the endogenous mouse TTR sequence (locus) with the human TTR sequence comprises deletion of the endogenous mouse TTR sequence. 
Teng teaches a mouse model wherein a mouse comprises within its genome an expression construct comprising the entire human TTR gene (including from TTR start codon to TTR stop). Examiner notes that insertion of the expression construct into the mouse genome was not site-specific and does not result in the deletion of the endogenous mouse TTR sequence. See Abstract and Figure 1 on page 386. See also pages 392-393, joining paragraph.
	Prior to the effective filing date of the instantly claimed invention, Birling is considered relevant prior art for teaching that the ultimate goal of most animal models is humanization and CRISPR/Cas9 genome editing technology enables the artisan to “perform more or less any genomic modification” (See Abstract, “Modeling human disease has proven to be a challenge for the scientific community. For years, generating an animal model was complicated and restricted to very few species. With the rise of CRISPR/Cas9, it is now possible to generate more or less any animal model”; page 292, last paragraph, “Humanization of whole genomic fragments is becoming
easier”; page 299, last paragraph, “as the ultimate goal of most animal models is humanization and as the CRISPR technology gives now the tools to perform more or less any genomic modification”). In particular, Birling teaches two gene replacement strategies wherein the entire endogenous animal gene is deleted and replaced with the orthologous (corresponding) human gene. See Figures 1b-c, and pages 292-293, joining paragraph.
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the genetically modified endogenous TTR locus, as taught by Zhao, wherein the entire endogenous gene sequence (including from gene start codon to gene stop codon) has been deleted and replaced with the corresponding human gene sequence, as taught by Birling, with a reasonable expectation of success because Birling teaches gene replacement strategies using CRISPR/Cas9 technology wherein the entire endogenous animal gene is deleted and replaced with the orthologous (corresponding) human gene. An artisan would be motivation to modify the genetically modified endogenous TTR locus, as taught by Zhao, wherein the entire endogenous gene sequence (including from gene start codon to gene stop codon) has been deleted and replaced with the corresponding human gene sequence, as taught by Birling, in order to arrive at a mouse model comprising an humanized TTR loci with increased similarity to human TTR gene (see Ristevski, Abstract, “Over the last decade transgenic mouse models have become a common experimental tool for unraveling gene function. During this time there has been a growing expectation that transgenes resemble the in vivo state as much as possible”; see also Birling, page 299, last paragraph, “as the ultimate goal of most animal models is humanization and as the CRISPR technology gives now the tools to perform more or less any genomic modification”).
	With respect to the limitation wherein the genetically modified endogenous TTR locus comprises a human TTR 3’ untranslated region (UTR), Zhao discloses that the genetically modified endogenous TTR locus does not comprise the human TTR 3’ untranslated region (see Figure 1). The expression construct disclosed in Teng appears to comprise at least a portion of the human TTR 3’ untranslated region (see Figure 1). 
	As already discussed, Birling teaches two gene replacement strategies wherein the entire endogenous animal gene is deleted and replaced with the orthologous (corresponding) human gene (Figures 1b-c, and pages 292-293, joining paragraph). Birling teaches that regulatory sequences can be located in introns and 5’ and 3’ untranslated sequences and recognizes that replacing endogenous animal regulatory sequences with human regulatory sequences is a design choice of the artisan. See pages 298-299, joining paragraph, “We cannot anticipate how a human gene will behave in another species, regulatory sequences can be located in introns and 5’ and 3’ sequences. Do we have to keep the human regulatory sequences or is it better to keep to host species regulatory elements. It is really important to keep the human introns or is it better to use a cDNA for a faithful expression of a gene?”. In other words, Birling recognizes that the artisan performing gene replacement for humanized animal models may either (1) keep the endogenous animal TTR 3’ untranslated region or (2) introduce the human TTR 3’ untranslated region. An artisan would be motivated to introduce the human TTR 3’ untranslated region at the endogenous animal TTR locus in order to arrive at a mouse model comprising a humanized TTR loci with increased similarity to human TTR gene (see Ristevski, Abstract, “Over the last decade transgenic mouse models have become a common experimental tool for unraveling gene function. During this time there has been a growing expectation that transgenes resemble the in vivo state as much as possible”; see also Birling, page 299, last paragraph, “as the ultimate goal of most animal models is humanization and as the CRISPR technology gives now the tools to perform more or less any genomic modification”). 
	In addition, prior to the effective filing date of the instantly claimed invention, Olsson is considered relevant prior art for teaching that familial amyloidosis with polyneuropathy (FAP) is caused by TTR mutations, of which Val30Met (V30M) is the most common (see Abstract). Examiner notes that V30M mutation is the same TTR mutation studied in the mouse model of Zhao (see Abstract). Olsson further teaches that a single nucleotide polymorphism (SNP) in the 3’ untranslated region (UTR), referred to as rs62093482, characterizes a Swedish patient population carrying the V30M TTR mutation and that “SNPs in the 3′UTR can affect gene expression levels by modifying microRNA (miRNA) targeting activity” (see Abstract). In other words, Olsson recognizes (1) a SNP in 3’ untranslated region of the human TTR gene in patients suffering from FAP and (2) SNPs in the 3’ untranslated region can affect gene expression. Thus, an artisan would be motivated to introduce the human TTR 3’ untranslated region at the endogenous animal TTR locus in order to model the disease of the patient population comprising the SNP in the 3’UTR (rs62093482) taught by Olsson. For these reasons, and those outlined above, the limitation “wherein the genetically modified endogenous Ttr locus comprises a human TTR 3' untranslated region” would have been prima facie obvious over the cited prior art.
Zhao discloses wherein the mouse is homozygous for the genetically modified endogenous TTR locus. See, for example, page 1258, col. 2, “The expression levels of human TTR mRNA and protein in the liver of homozygous human TTR (Val30/Val30) mice were about twice as those of heterozygous mouse/human TTR (+/ Val30) mice”. Zhao also identifies a patient population homozygous for the Met30 TTR mutation (page 1264, first full paragraph).
With respect to the limitation “wherein serum human TTR levels in the mouse are higher than serum human TTR levels in a mouse that is heterozygous for the genetically modified endogenous Ttr locus”, claim scope is not limited by claim language that does not limit the claim to a particular structure. See MPEP 2111.04. In this case, the limitation merely indicates a desired or intended result of genetic modification described in claim 1 but does not positively limit the structure thereof.

Response to Arguments & Declaration
The declaration of Jeffery D. Haines under 37 C.F.R. 1.132 filed 03/30/2022, and Applicant’s remarks filed 03/30/2022, are acknowledged and have been carefully considered.

Haines declares that Figure 4C of the Zhao disclosure shows the total human TTR protein amounts in serum, as opposed to only the amount of human TTR tetramers. See item #11 of the declaration. This argument is repeated on pages 8-10 of Applicant’s reply. This is found persuasive. Although Zhao fails to expressly disclose preparing the serum sample in denaturing conditions (e.g. heating in the presence of excess anionic detergent and reducing agent), Figure 4C does appear to show total human TTR protein amounts in serum, and not only the amount of human TTR tetramers.

Haines declares that it is incorrect to assume that the mouse liver human TTR expression pattern in Figures 4A and 4B of the Zhao disclosure positively correlate with the serum levels of human TTR. Rather, there is no correlation between liver and serum levels of human TTR. Haines declares that the reduced serum levels in the Zhao disclosure may be due to (1) for human TTR serum expression, mouse hepatocytes need to package and secrete a human protein through transport and secretory machinery in cells, but mouse cellular machinery does not optimally perform this function for a human protein, or (2) once secreted, TTR binds to mouse retinol binding protein 4 (RBP4) in the extracellular space, but the reduced binding affinity between human TTR and mouse RBP4 can also affect the stability (i.e., the half-life) of human TTR in serum. See item #12 of the declaration. This argument is repeated on pages 10-11 of Applicant’s reply. This is found persuasive in part, but unpersuasive in part. 
The Examiner agrees that the Zhao disclosure shows reduced human TTR levels in the liver relative to human TTR levels in serum. In particular, Zhao shows a doubling in human TTR levels in the liver of homozygous mice relative to heterozygous mice; and Zhao shows a reduction of human TTR levels in the serum of homozygous mice relative to heterozygous mice.
However, the Examiner disagrees that the reduced human TTR levels in the serum of homozygous mice relative to heterozygous mice, as described in Zhao, is a consequence of the genome structure of Zhao’s humanized mice. Applicant’s argument fails to appreciate that Zhao’s showing that a doubling in human TTR levels in the liver of homozygous mice relative to heterozygous mice (an expected result of doubling the gene dose) is clear evidence that the reduced human TTR levels in the serum of homozygous mice relative to heterozygous mice is NOT a consequence of the genome structure of Zhao’s humanized mice. Rather, it is clear from the Zhao disclosure that the reduced human TTR levels in the serum of homozygous mice relative to heterozygous mice is a consequence of post-translational events not correlated with the genome structure of Zhao’s humanized mice. In particular, the Zhao disclosure clearly shows that the decreased serum level was a result of the low stability of human TTR homotetramers in mice serum, which is a post-translation event not related to the genome structure of the humanized TTR locus. See page 1264, left column, “It was surprising that the serum levels of human TTR in Val30/Val30 mice were much lower than those in +/Val30 mice, although the levels of TTR mRNA and protein in the livers of Val30/Val30 mice were expressed in a gene-dose-dependent manner. We showed that this decreased serum level was mainly due to the low stability of human homotetramers in mice serum.” See also page 1261, right column.
Indeed, Applicant’s argument fails to provide any technical reasoning or alternative explanation how the reduced serum levels described in Zhao is a consequence of the structural differences between Zhao’s humanized mice and the humanized mice of the rejected claims. Rather, the Haines declaration only attempts to explain the reduced serum levels described in Zhao by post-translation events, namely:
(1) for human TTR serum expression, mouse hepatocytes need to package and secrete a human protein through transport and secretory machinery in cells, but mouse cellular machinery does not optimally perform this function for a human protein, or 
(2) once secreted, TTR binds to mouse retinol binding protein 4 (RBP4) in the extracellular space, but the reduced binding affinity between human TTR and mouse RBP4 can also affect the stability (i.e., the half-life) of human TTR in serum.
Zhao expressly proposes the same two possible explanations as the Haines declaration, and, by experiment, Zhao concludes that the later explanation (2) is the primary reason for the reduced serum levels. See pages 1260-1261, joining paragraph, through page 1261, last paragraph.

Haines declares that the instant application provides unexpected results by showing increased human TTR levels in serum of homozygous humanized mice relative to heterozygous humanized mice, whereas the Zhao disclosure shows an opposite effect of decreased human TTR levels in serum of homozygous humanized mice relative to heterozygous humanized mice. Haines generally points to Figure 16 of the instant application. See items #13-14 of the declaration. This argument is repeated on pages 7-8 of Applicant’s reply. In particular, Applicant argues that the instant application shows that a humanized TTR locus in which the region of the endogenous TTR locus from the TTR start codon to the TTR stop codon has been deleted and replaced with the corresponding human TTR sequence showed (1) increased human TTR levels in serum of homozygous humanized mice relative to heterozygous humanized mice and (2) human TTR serum levels comparable to the levels seen in humans. Applicant generally points to “Figures 15A-15B ("TSS" samples), Figure 16 (TTR765617656 sample), and Figure 18 (hTTR v1 sample)” of the instant application, and compares “TTR7656/7656 sample with TTR7656/WT sample in Figure 16”. Applicant’s remarks have been carefully considered, but are not found persuasive. 
Contrary to Applicant’s assertions, the instant application does not show that a humanized TTR locus in which the region of the endogenous TTR locus from the TTR start codon to the TTR stop codon has been deleted and replaced with the corresponding human TTR sequence, as recited in the rejected claims, results in (1) increased human TTR levels in serum of homozygous humanized mice relative to heterozygous humanized mice and (2) human TTR serum levels comparable to the levels seen in humans. Rather, the instant application shows the opposite and agrees with the results of reduced serum levels described in the Zhao disclosure, as follows:
Examples 1-3 of the instant application (pages 98-109 of the specification) are directed to a humanized TTR locus in which the region of the endogenous TTR locus from the TTR start codon to the TTR stop codon has been deleted and replaced with the corresponding human TTR sequence, as recited in the rejected claims. Page 104 and Table 4 expressly disclose that “[m]ice heterozygous for hTTR and mTTR (TTR-WT7576/WT and TTR-WT7577/WT) had increased circulating hTTR, possibly due to increased stability from heteromeric (e.g., cross-TTR species) interaction”. That is, in contrast to Applicant’s remarks, the specification demonstrates reduced serum levels of human TTR in homozygous mice relative to heterologous mice and further proposes the same explanation found in the Zhao disclosure, namely increased stability of the cross-species hetero-tetramer. 
In addition, Example 4 and Table 10 (pages 109-111 of the specification) shows that transgenic mice homozygous for a humanized TTR locus in which the region of the endogenous TTR locus from the TTR start codon to the TTR stop codon has been deleted and replaced with the corresponding human TTR sequence (“V1.0 hTTR7577/7577”), as recited in the rejected claims, possessed an about 4-fold reduction in serum TTR levels as compared to human serum control and about 17-fold reduction in serum TTR levels as compared wild-type control mouse (“F1H4”). Accordingly, Applicant’s assertion that the genome structure recited in the rejected claims achieves human TTR serum levels “comparable” to the levels seen in humans is contradicted by Applicant’s specification. 
Applicant generally points to Figures 15A-15B ("TSS" samples), Figure 16 (TTR7656/7656 sample), and Figure 18 (hTTR v1 sample) of the instant application, and asks to the reader to compare TTR7656/7656 sample with TTR7656/WT sample in Figure 16. However, Figures 15A-15B, 16, and 18 of the instant application are not relevant to Applicant’s allegations of unexpected results because Figures 15A-15B, 16, and 18 do NOT compare mice homozygous and heterozygous for a humanized TTR locus in which the region of the endogenous TTR locus from the TTR start codon to the TTR stop codon has been deleted and replaced with the corresponding human TTR sequence, as recited in the rejected claims. In particular, Applicant asks the reader to compare TTR7656/7656 sample with TTR7656/WT sample in Figure 16; however, mice strains TTR7656/7656 with TTR7656/WT do NOT comprise the humanized TTR locus recited in the rejected claims. Rather, paragraph 335 of the specification expressly discloses that mice strains TTR7656/7656 with TTR7656/WT comprises a TTR locus encoding a chimeric mouse/human TTR protein, which is neither recited nor embraced by the rejected claims. See paragraph 335, “MAID7656 refers to the humanized TTR locus (keeping mouse signal sequence) with the neomycin selection cassette removed”; see also paragraph 333, “a second humanized TTR allele was generated comprising a deletion of the region of the mouse Ttr locus from the start of the second exon to the stop codon and its replacement with the orthologous part of the human TTR gene but also including the 3' UTR of the human TTR gene.” Accordingly, Applicant’s assertions to the results described in the instant application are not accurate.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. “Inconsistency between hepatic expression and serum concentration of transthyretin in mice humanized at the transthyretin locus” Genes to Cells (2008) 13, 1257–1268, of record in IDS; Ristevski, Sika “Making Better Transgenic Models: Conditional, Temporal, and Spatial Approaches” MOLECULAR BIOTECHNOLOGY, Vol. 29, pages 153-163, 2005, of record in IDS; Teng et al. “Amyloid and Nonfibrillar Deposits in Mice Transgenic for Wild-Type Human Transthyretin: A Possible Model for Senile Systemic Amyloidosis” LABORATORY INVESTIGATION, Vol. 81, No. 3, p. 385-396, 2001, of record in IDS; Buxbaum et al. “Animal models of human amyloidoses: Are transgenic mice worth the time and trouble?” FEBS Letters 583 (2009) 2663–2673, of record in IDS; Birling et al. “Modeling human disease in rodents by CRISPR/Cas9 genome editing” Mamm Genome July 2017, 28:291–301, of record in IDS; and Olsson et al. “A possible role for miRNA silencing in disease phenotype variation in Swedish transthyretin V30M carriers” BMC Medical Genetics 2010, 11:130, 7 pages, as applied to claim 1 above; and in further view of Sosa et al. “Animal transgenesis: an overview” Brain Struct Funct (2010) 214:91–109.
This rejection is reiterated for the same reasons set forth in the previous Office action. Applicant’s traversal is for the same reasons which have been addressed above. 
Zhao discloses wherein the genetically modified endogenous TTR locus comprises a puromycin resistance gene (Figure 1). 
Teng discloses that the expression construct comprising the human TTR sequence located within the mouse genome does not comprise a selection cassette and a reporter gene (Figure 1; see page 393, col. 1, “It was isolated from the vector by Not I, Sca I digestion and injected into fertilized ova from C57Bl/6 x DBA/2 (B6D2) F2 animals. The transfected ova were placed in the uteri of pseudopregnant B6D2 F1 females (Hogan et al, 1986). DNA was extracted from tail tissue of the offspring and amplified using human TTR exon-specific primers to determine if the complete human gene was present”).
Ristevski discloses that selectable marker sequences are commonly absent or removed in transgenic animal models. See Abstract, “Over the last decade transgenic mouse models have become a common experimental tool for unraveling gene function. During this time there has been a growing expectation that transgenes resemble the in vivo state as much as possible. To this end, a preference away from heterologous promoters has emerged, and transgene constructs often utilize the endogenous promoter and gene sequences in BAC, PAC and YAC form without the addition of selectable markers, or at least their subsequent removal.”
Prior to the effective filing date of the instantly claimed invention, Sosa is considered relevant prior art for teaching that selective markers are commonly removed in transgenic “knockin” mice. See page 95, col. 2, “gene targeting can also be used to modify endogenous mouse genes down to the level of creating single nucleotide changes producing what are known as ‘‘knockin’’ mice. In this approach, the mutation is introduced into the region to be homologously recombined, and generally a strategy is included to remove the selectable marker by flanking it with loxP sites allowing subsequent removal by Cre recombinase either in the ES cell or by breeding with a Cre-expressing transgenic mouse line.”
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the genetically modified endogenous TTR locus, as taught by Zhao, wherein the genetically modified endogenous Ttr locus does not comprise a selection cassette (marker), as taught by Teng, Ristevski, and Sosa, with a reasonable expectation of success because the removal of selective markers (selection cassettes) in transgenic animals was commonly practiced in the art, as evidenced by Ristevski and Sosa. An artisan would be motivated to modify the genetically modified endogenous TTR locus, as taught by Zhao, wherein the genetically modified endogenous Ttr locus does not comprise a selection cassette (marker), as taught by Teng, Ristevski, and Sosa, in order to arrive at a mouse model comprising an humanized TTR loci with increased similarity to human TTR gene (see Ristevski, Abstract, “Over the last decade transgenic mouse models have become a common experimental tool for unraveling gene function. During this time there has been a growing expectation that transgenes resemble the in vivo state as much as possible”).

Claims 58 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. “Inconsistency between hepatic expression and serum concentration of transthyretin in mice humanized at the transthyretin locus” Genes to Cells (2008) 13, 1257–1268, of record in IDS; Ristevski, Sika “Making Better Transgenic Models: Conditional, Temporal, and Spatial Approaches” MOLECULAR BIOTECHNOLOGY, Vol. 29, pages 153-163, 2005, of record in IDS; Teng et al. “Amyloid and Nonfibrillar Deposits in Mice Transgenic for Wild-Type Human Transthyretin: A Possible Model for Senile Systemic Amyloidosis” LABORATORY INVESTIGATION, Vol. 81, No. 3, p. 385-396, 2001, of record in IDS; Buxbaum et al. “Animal models of human amyloidoses: Are transgenic mice worth the time and trouble?” FEBS Letters 583 (2009) 2663–2673, of record in IDS; Birling et al. “Modeling human disease in rodents by CRISPR/Cas9 genome editing” Mamm Genome July 2017, 28:291–301, of record in IDS; and Olsson et al. “A possible role for miRNA silencing in disease phenotype variation in Swedish transthyretin V30M carriers” BMC Medical Genetics 2010, 11:130, 7 pages, as applied to claim 1 above; and in further view of US 2002/0160394 A1 to Wu, Linda H.
This rejection is reiterated for the same reasons set forth in the previous Office action. Although claims 58 and 62 are newly added, all limitations of new claims 58 and 62 were previously presented and rejected in the immediate prior version of claim 10. In other words, the grounds of rejection are the same as that of the rejection in the previous Office action over claim 10. Applicant’s traversal is for the same reasons which have been addressed above. 
Zhao and Teng do not disclose the amino acid sequence encoded by the human TTR sequence. Prior to the effective filing date of the instantly claimed invention, Wu discloses the amino acid sequence of transthyretin (TTR) (SEQ ID NO:2), which is identical to SEQ ID NO:1 of the instant application. See Search Results, file name: 20210401_093439_us-16-145-859-1.rapbm, result 1; alignment provided below. For these reasons, and for those set forth above, the limitation wherein the human TTR sequence encodes the amino acid sequence (protein) of SEQ ID NO:1 would have been prima facie obvious over the prior art.

Alignment of instant SEQ ID NO:1 and SEQ ID NO:2 of Wu

    PNG
    media_image1.png
    352
    874
    media_image1.png
    Greyscale



	Claims 59 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. “Inconsistency between hepatic expression and serum concentration of transthyretin in mice humanized at the transthyretin locus” Genes to Cells (2008) 13, 1257–1268, of record in IDS; Ristevski, Sika “Making Better Transgenic Models: Conditional, Temporal, and Spatial Approaches” MOLECULAR BIOTECHNOLOGY, Vol. 29, pages 153-163, 2005, of record in IDS; Teng et al. “Amyloid and Nonfibrillar Deposits in Mice Transgenic for Wild-Type Human Transthyretin: A Possible Model for Senile Systemic Amyloidosis” LABORATORY INVESTIGATION, Vol. 81, No. 3, p. 385-396, 2001, of record in IDS; Buxbaum et al. “Animal models of human amyloidoses: Are transgenic mice worth the time and trouble?” FEBS Letters 583 (2009) 2663–2673, of record in IDS; Birling et al. “Modeling human disease in rodents by CRISPR/Cas9 genome editing” Mamm Genome July 2017, 28:291–301, of record in IDS; and Olsson et al. “A possible role for miRNA silencing in disease phenotype variation in Swedish transthyretin V30M carriers” BMC Medical Genetics 2010, 11:130, 7 pages, as applied to claim 1 above; and in further view of US 2010/0215641 A1 to Roca et al.
	This rejection is newly applied.
Zhao and Teng do not disclose the coding sequence of the human TTR gene. Prior to the effective filing date of the instantly claimed invention, Roca discloses the coding sequence of the human TTR gene (SEQ ID NO: 2), which is identical to SEQ ID NO: 90 of the instant application. See Search Results, file name: 20210407_172700_us-16-145-859-90.rnpbm, result 1; alignment provided below. For these reasons, and for those set forth above, the limitation wherein the coding sequence of the human TTR gene is SEQ ID NO: 90 would have been prima facie obvious over the prior art.

Alignment of instant SEQ ID NO: 90 and SEQ ID NO: 2 of Roca

    PNG
    media_image2.png
    817
    871
    media_image2.png
    Greyscale


	Claims 10, 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. “Inconsistency between hepatic expression and serum concentration of transthyretin in mice humanized at the transthyretin locus” Genes to Cells (2008) 13, 1257–1268, of record in IDS; Ristevski, Sika “Making Better Transgenic Models: Conditional, Temporal, and Spatial Approaches” MOLECULAR BIOTECHNOLOGY, Vol. 29, pages 153-163, 2005, of record in IDS; Teng et al. “Amyloid and Nonfibrillar Deposits in Mice Transgenic for Wild-Type Human Transthyretin: A Possible Model for Senile Systemic Amyloidosis” LABORATORY INVESTIGATION, Vol. 81, No. 3, p. 385-396, 2001, of record in IDS; Buxbaum et al. “Animal models of human amyloidoses: Are transgenic mice worth the time and trouble?” FEBS Letters 583 (2009) 2663–2673, of record in IDS; Birling et al. “Modeling human disease in rodents by CRISPR/Cas9 genome editing” Mamm Genome July 2017, 28:291–301, of record in IDS; and Olsson et al. “A possible role for miRNA silencing in disease phenotype variation in Swedish transthyretin V30M carriers” BMC Medical Genetics 2010, 11:130, 7 pages, as applied to claim 1 above; and in further view of US 2005/0244869 A1 to Brown-Driver et al.
	This rejection is newly applied.
	SEQ ID NO: 18 of the instant application refers to the human TTR gene sequence, including both coding and non-coding sequences. Prior to the effective filing date of the instantly claimed invention, Brown-Driver discloses that the human TTR gene sequence, including both coding and non-coding sequences, comprises SEQ ID NO: 18 of the instant application. Compare to SEQ ID NO: 11 of US 2005/0244869 A1 to Brown-Driver et al.; see Search Results, file name: 20210407_172700_us-16-145-859-18.rnpbm; result 5. For these reasons, and for those set forth above, the limitation wherein the genetically modified endogenous TTR locus comprises SEQ ID NO: 18 would have been prima facie obvious over the prior art.
	SEQ ID NO: 15 refers to the humanized TTR locus. Prior to the effective filing date of the instantly claimed invention, Brown-Driver discloses that the human TTR gene sequence, including coding and non-coding sequences, comprises a sequence 96.9% identical to SEQ ID NO: 15 of the instant application. Compare to SEQ ID NO: 11 of US 2005/0244869 A1 to Brown-Driver et al.; see Search Results, file name: 20220805_170840_us-16-145-859-15.rnpbm, result 7. For these reasons, and for those set forth above, the limitation wherein the genetically modified endogenous TTR locus comprises a sequence at least 90% identical to SEQ ID NO: 15 would have been prima facie obvious over the prior art.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10, 18, 58-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/891,571 (claim set filed 09/29/2020). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
This rejection is reiterated for the same reasons set forth in the previous Office action with respect to claims 1, 18, and 58; this rejection is newly applied with respect to claims 10, 59-60.
Claim 1 of the copending application recites a non-human animal comprising in its genome a genetically modified endogenous Ttr locus, wherein a region of the endogenous Ttr locus comprising both Ttr coding sequence and non-coding sequence has been deleted and replaced with a corresponding human TTR sequence comprising both TTR coding sequence and non-coding sequence.
Claim 5 recites wherein the genetically modified endogenous Ttr locus comprises the endogenous Ttr promoter, wherein the human TTR sequence is operably linked to the endogenous Ttr promoter.
Claim 8 recites wherein the region of the endogenous Ttr locus from the Ttr start codon to the Ttr stop codon has been deleted and replaced with the corresponding human TTR sequence.
Claim 9 recites wherein the genetically modified endogenous Ttr locus comprises a human TTR 3' untranslated region.
Claim 10 recites wherein the endogenous Ttr 5' untranslated region has not been deleted and replaced with the corresponding human TTR sequence.
Claim 11 recites wherein the region of the endogenous Ttr locus from the Ttr start codon to the Ttr stop codon has been deleted and replaced with a human TTR sequence comprising the corresponding human TTR sequence and a human TTR 3' untranslated region, and 
wherein the endogenous Ttr 5' untranslated region has not been deleted and replaced with the corresponding human TTR sequence, and 
wherein the endogenous Ttr promoter has not been deleted and replaced with the corresponding human TTR sequence.
Claim 19 recites wherein the genetically modified endogenous Ttr locus does not comprise a selection cassette or a reporter gene.
Claim 20 recites wherein the non-human animal is homozygous for the genetically modified endogenous Ttr locus.
Claim 23 recites wherein the non-human animal is a mouse.
Claim 12 recites that the human TTR sequence comprises a sequence at least 90% identical to SEQ ID NO: 14. SEQ ID NO: 18 of the instant application is 99.9% identical to SEQ ID NO: 14 of the copending application (Official Notice taken, if necessary).
Claim 12 recites wherein the genetically modified endogenous Ttr locus encodes a protein comprising a sequence at least 90% identical to SEQ ID NO: 9. SEQ ID NO: 1 of the instant application is 98.0% identical to SEQ ID NO: 9 of the copending application (alignment provided in previous Office action).
Claim 12 recites that the genetically modified endogenous TTR locus comprises a coding sequence comprising a sequence at least 90% identical to SEQ ID NO: 10. SEQ ID NO: 90 of the instant application is 98.2% identical to SEQ ID NO: 10 of the copending application (Official Notice taken, if necessary).
Claim 12 recites that the genetically modified TTR locus comprises a sequence at least 90% identical to SEQ ID NO: 13. SEQ ID NO: 15 of the instant application is 99.9% identical to SEQ ID NO: 13 of the copending application (Official Notice taken, if necessary).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633